Citation Nr: 1711558	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-45 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee disability before April 21, 2014, in excess of 20 percent from April 21, 2014, to March 26, 2015, and in excess of 30 percent thereafter, based on limitation of motion.

2.  Entitlement to a compensable rating for left knee disability before March 26, 2015, and to a rating in excess of 30 percent thereafter, based on instability.  

3.  Entitlement to a rating in excess of 10 percent for right knee disability before April 21, 2014, in excess of 20 percent from April 21, 2014, to March 26, 2015, and in excess of 30 percent thereafter, based on limitation of motion.

4.  Entitlement to a compensable rating for right knee disability before March 26, 2015, and to a rating in excess of 30 percent thereafter, based on instability.  

5.  Entitlement to a compensable rating for scarring of the both knees before March 26, 2015, and to a rating in excess of 30 percent thereafter.  

6.  Entitlement to an effective date earlier than March 26, 2015, for the award of a total disability rating based on individual unemployability as the result of service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  

An April 2008 rating decision of the VA RO continued the existing 10 percent ratings of the Veteran's bilateral knee disorders.  The Veteran appealed this decision to the Board, which remanded the Veteran's claims in January 2012.  An April 2015 rating decision then increased the rating of the Veteran's left knee disability to 20 percent effective April 21, 2014, and to 30 percent effective March 26, 2015, based on limitation of motion.  The April 2015 rating decision increased the rating of the Veteran's right knee disability to 20 percent effective April 21, 2014, based on limitation of motion.  The April 2015 rating decision additionally granted separate 30 percent ratings for instability of the bilateral knees, and granted a single 30 percent rating for scarring of the knees, with all awards effective March 26, 2015.  A May 2016 rating decision increased the rating of the Veteran's right knee disability to 30 percent effective March 26, 2015, based on limitation of motion.  The issues of entitlement to greater ratings for bilateral knee disabilities remain in appellate status because the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The April 2015 rating decision additionally granted a TDIU effective March 26, 2015.  The Veteran timely disagreed with this effective date, and the RO issued a statement of the case in May 2016.  While the Veteran did not formally perfect an appeal of this issue, the RO solicited from the Veteran's representative a VA Form 646, Statement of Accredited Representative in Appealed Cases, with respect to the issue of entitlement to an earlier effective date for the award of a TDIU, and the Veteran's representative provided a VA Form 646 in June 2016.  Under the circumstances, the Board treats the issue of entitlement to an effective date before March 26, 2015, for the award of a TDIU as on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2012, the Board remanded the Veteran's claims of entitlement to higher ratings for his knee disorders in part to afford the Veteran a VA examination addressing the current severity of his disabilities.  The Veteran underwent such an examination in May 2015.  While the examiner reported range of motion findings, the examiner did not express such findings in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  Since the time of that examination, the United States Court of Appeals for Veterans Claims (Court) has held that VA orthopedic examinations must include joint testing for pain on both active and passive motion, and both weight-bearing and non-weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, lacking the required findings pursuant to Correia, the May 2015 examination report is inadequate.

Although the Board sincerely regrets the delay, it is necessary to ensure that the Veteran's VA examination complies with the Court's holding in Correia.  Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the current severity and manifestations of his service-connected knee disabilities.

With regard to the Veteran's claim of entitlement to an effective date before March 26, 2015, for the award of a TDIU, the Veteran has argued that the effective date for the award of a TDIU should be as early as April 2008, when he filed his underlying claim of entitlement to an increased rating for a knee disability.  While the Veteran's service-connected disabilities did not meet the schedular criteria for the award of a TDIU before March 26, 2015, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  38 C.F.R. § 4.16(b).  The Board is prohibited, however, from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular disability rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In this case, the record suggests that the Veteran has maintained only marginal, part-time employment since filing his underlying claim in April 2008.  The Veteran contends that he has been unable to maintain substantially gainful employment as the result of his service-connected disorders.  The AOJ should thus refer the case to VA's Director of C&P for consideration of entitlement to a TDIU before March 26, 2015, under the provisions of 38 C.F.R. § 4.16 (b).

The Board intimates no opinion at this point as to the merits of the Veteran's appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's bilateral knee disabilities.  The examiner should, consistent with 38 C.F.R. § 4.59, ensure that the examination report, to the extent possible, describes the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If any of the requested tests cannot be provided, it should be explained why.  Failure to do so will result in the examination report being found inadequate.

2.  Then, refer the case to the Director, Compensation Service for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) at any time before March 26, 2015.

3.  Then, readjudicate the issues of entitlement to greater ratings for a bilateral knee disability and an effective date earlier than March 26, 2015 for the award of a TDIU.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



